Name: 2007/559/EC: Commission Decision of 2 August 2007 amending Decision 2003/467/EC as regards the declaration that certain administrative regions of Poland are officially free of enzootic bovine leucosis (notified under document number C(2007) 3657) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States;  means of agricultural production
 Date Published: 2007-08-14

 14.8.2007 EN Official Journal of the European Union L 212/20 COMMISSION DECISION of 2 August 2007 amending Decision 2003/467/EC as regards the declaration that certain administrative regions of Poland are officially free of enzootic bovine leucosis (notified under document number C(2007) 3657) (Text with EEA relevance) (2007/559/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex D (I) (E) thereto, Whereas: (1) Annex D to Directive 64/432/EEC provides that a Member State or part of a Member State may, as regards bovine herds, be considered officially enzootic-bovine-leukosis-free subject to compliance with certain conditions set out in that Directive. (2) The lists of regions of Member States declared free of enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) As regards Poland, powiat is the primary administrative region referred to in Article 2(2)(p) of Directive 64/432/EEC. The unpublished Annex X/25 to Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (3) lists powiaty within the respective superior administrative unit of a voivodship. (4) Poland has now submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards that certain powiaty may be considered officially enzootic-bovine-leukosis-free regions of Poland. (5) Following evaluation of the documentation submitted by Poland, those powiaty in Poland should be recognised as officially enzootic-bovine-leukosis-free regions of that Member State. (6) Decision 2003/467/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2007/399/EC (OJ L 150, 12.6.2007, p. 11). (3) OJ L 59, 5.3.2005, p. 40. Decision as amended by Decision 2006/924/EC (OJ L 354, 14.12.2006, p. 48). ANNEX In Chapter 2 of Annex III to Decision 2003/467/EC, the second paragraph concerning Poland is replaced by the following: In Poland:  Voivodship DolnoÃ lÃ skie Powiaty: BolesÃ awiecki, Jaworski, JeleniogÃ ³rski, Jelenia GÃ ³ra, KamiennogÃ ³rski, Legnicki, Legnica, LubaÃ ski, LubiÃ ski, LwÃ ³wecki, Polkowicki, WoÃ owski, Zgorzelecki, ZÃ otoryjski.  Voivodship Ã Ã ³dzkie Powiaty: BrzeziÃ ski, Ã aski, Ã Ã ³dzki, Ã Ã ³dÃ º, OpoczyÃ ski, Pabianicki, PajÃczaÃ ski, Piotrkowski, PiotrkÃ ³w Trybunalski, PoddÃbicki, Rawski, Skierniewicki, Skierniewice, Tomaszowski, WieluÃ ski, ZduÃ skowolski.  Voivodship MaÃ opolskie Powiaty: Brzeski, BocheÃ ski, Chrzanowski, Gorlicki, Miechowski, MyÃ lenicki, OÃ wiÃcimski, Olkuski, Tarnowski, TarnÃ ³w, Wielicki.  Voivodship Podkarpackie Powiaty: Bieszczadzki, Brzozowski, Jasielski, KroÃ nieÃ ski, Krosno, Leski, LeÃ ¼ajski, Ã aÃ cucki, Rzeszowski, RzeszÃ ³w, Sanocki, StrzyÃ ¼owski.  Voivodship Ã lÃ skie Powiaty: BÃdziÃ ski, Bielski, Bielsko BiaÃ a, Bytom, ChorzÃ ³w, CieszyÃ ski, CzÃstochowski, CzÃstochowa, DÃ browa, Gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, KÃ obucki, Lubliniecki, MikoÃ owski, MysÃ owice, Myszkowski, Piekary Ã lÃ skie, PszczyÃ ski, Raciborski, Ruda Ã lÃ ska, Rybnicki, Rybnik, Siemianowice, Sosnowiec, Ã wiÃtochÃ owice, TarnogÃ ³rski, Tychy, Tyski, WodzisÃ awski, Zabrze, ZawierciaÃ ski, Ã »ory, Ã »ywiecki.  Voivodship Ã wiÃtokrzyskie Powiaty: Buski, JÃdrzejowski, Kazimierski, Kielecki, Kielce, Konecki, Opatowski, Ostrowiecki, PiÃ czowski, Sandomierski, SkarÃ ¼yski, Starachowicki, Staszowski, WÃ oszczowski.  Voivodship Wielkopolskie Powiaty: JarociÃ ski, Kaliski, Kalisz, Kolski, KoniÃ ski, Konin, KrotoszyÃ ski, SÃ upecki, Turecki, WrzesiÃ ski.